Citation Nr: 1738276	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher evaluation for lumbosacral strain with history of L5-S1 traumatic subluxation rated 10 percent prior to December 19, 2014, and 20 percent thereafter.  

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from July 1978 to December 1978 and from March 1980 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued a 10 percent rating for lumbosacral strain and denied entitlement to a TDIU.

In a February 2017 rating decision, the RO granted an increased 20 percent rating for lumbosacral strain effective December 19, 2014.  As this award is less than the maximum benefit allowed under VA law and regulations, the claim remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2017, the Veteran testified at a central office hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Veteran testified that he receives disability benefits from the Social Security Administration (SSA) for his back disability.  Board Hr'g Tr. 20.  Accordingly, the Board finds that there may exist SSA records that are potentially relevant to the Veteran's claims.  Remand is required so that all related SSA records may be obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The Veteran's was afforded a VA examination in February 2012.  He also submitted a December 2014 Disability Benefits Questionnaire (DBQ) and a May 2017 DBQ, both completed by RN S.A.  It is noted that the May 2017 DBQ was left blank except for a comment at the end indicating that the Veteran's back disability was unchanged from that described in the December 2014 DBQ.

Upon review of the examination reports, the Board notes that they did not include all the findings for range of motion testing as required by § 4.59 (requiring involved joints to be tested for pain on both active and passive motion and in weightbearing).  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  

As the claim for an increased rating for a back disability is remanded for further development, the Board will defer adjudication of the intertwined issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain from the Social Security Administration all records relating to the Veteran's claim for disability benefits.  All efforts made to obtain these records must be documented.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his back disability.  The examiner must review the entire claims file in conjunction with the examination.

a) In addition to the current findings (including joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing), the examiner is requested to offer a retrospective opinion as to range of motion findings for pain on both active and passive motion, on weight-bearing, and nonweight-bearing over the course of the appeal.  

b) The examiner should also provide an opinion as to whether pain, weakness, fatigue, or incoordination cause additional functional loss, in terms of reduction in range of motion, to include on repetition and flare-ups.  DeLuca v. Brown, 5 Vet. App. 202 (1995).

c) The examiner should also identify any erectile dysfunction and/or bowel dysfunction associated with the lumbar spine disability.  The examiner is advised that the Veteran reports constipation associated with the back disability, to include as result of medication taken for back pain. 

d) The examiner should also elicit from the record the Veteran's reported work and educational history.  The examiner is asked to specifically comment on the effects of the Veteran's service-connected lumbosacral strain on his ability to function in an occupational environment.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence should be considered, to include the Veteran's lay statements.  If the examiner is unable to provide the requested opinions, he or she must explain why.  

4.  Finally, readjudicate the appeal, to include entitlement to a TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

